ORDER
This matter having been duly presented to the Court pursuant to Bule l:20-10(b) following a motion for discipline by consent of *482JAMES P. HENRY of ASBURY PARK, who was admitted to the bar of this State in 1967;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated Rule 1:21-6 (recordkeeping requirements), RPC 1.1(a) (gross negligence), RPC 1.3 (lack of diligence), RPC 1.15(a) (failure to safeguard client funds) RPC 1.15(b) (failure to properly disburse funds), RPC 1.15(c) (failure to promptly distribute funds to client), RPC 1.15(d) (recordkeeping violations), RPC 8.1(b) (failure to cooperate with ethics authorities), RPC 8.4(d) (conduct prejudicial to the administration of justice), and RPC 8.4(c) (conduct involving fraud, deceit, dishonesty or misrepresentation);
And the parties having agreed that respondent’s conduct violated Rule 1:21 -6(e) and RPC 1.1(a), RPC 1.3, RPC 1.15(a), (b), RPC 8.1(b), RPC 8.4(c) and RPC 8.4(d), and that said conduct warrants a three month suspension;
And the Disciplinary Review Board having reviewed the record pursuant to Rule l:20-10(b)(3) to determine the appropriate measure of discipline for respondent’s misconduct;
And the Disciplinary Review Board having determined that a three-month suspension is the appropriate discipline for respondent’s ethics infractions and having granted the motion for discipline by consent;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20-16(e);
And good cause appearing;
It is ORDERED that JAMES P. HENRY is suspended from the practice of law for a period of three months and until the further Order of the Court, effective March 22, 2004; and it is further
*483ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Ride 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.